Title: To Thomas Jefferson from Thomas Cooper, 16 February 1804
From: Cooper, Thomas
To: Jefferson, Thomas


               
                  Sir
                  Northumberland February 16. 1804
               
               Before your Letter arrived Dr Priestley was dead: of which I informed you hastily on the same afternoon.
               The work you mention of Mr Malthus, I have perused with deep interest and melancholy conviction of the general truth of his Theory, but I cannot help thinking he carries it much too far. Granting the tendency of the procreative passion to increase the human species far beyond the ratio of the increase of Subsistence; this cannot supercede the benefits that may arise from improvements in the Science of Government, and in all the Arts that contribute to the comforts of human existence, nor do I think that he allows sufficiently for a studied and improved system of gradual emigration. All the first part of his Book is evidently nothing to the purpose, for altho’ in every actual State of human Society, population has a tendency to overrun subsistence, it is impossible not to see the obvious improvements of which uncivilized nations are susceptible, when we compare them with those European societies which have made any tolerable use of the progress of human knowledge. I fear his preventive check to population, altho’ it may operate among thinking men, will ultimately blend itself with the check of Vice; for in the Mass of young people the checks to marriage untill middle life, will induce in my opinion the inevitable prevalence of licensed Prostitution, which I think full as bad as infanticide. I am in hopes that as knowledge increases, and the effects of the natural tendency to procreate become fully understood in their relation to civil Society, means will be discovered to counteract the excess without the recurrence to a system of impossible abstinence, to vice, or to misery. We are yet in the infancy of Knowledge respecting political Œconomy.
               Malthus’s remarks on the Tables of population, his observations on the corn Laws and the poor Laws are just; & he has unfolded the principles of these branches of political Œconomy better than his predecessors. But his general Ideas have been forestalled by Sr James Steuart, Adam Smith, and Arthur Young; and most of them are found, tho’ not in sufficient detail, in the treatise of Herenschwand “Discours fondamentel sur la Population”; a book which notwithstanding some mistakes both in fact and reasoning, has not yet been superceded.
               I remember well conversing with you at Dr Logan’s at German Town, just after I had perused the first edition in 8vo of Malthus’s (then anonymous) essay on the principle of Population, and it seemed to you that a well regulated System of gradual Colonization might prove an effectual remedy, without adding to the inevitable mass of human Misery. I sincerely wish some of his opponents in England would consider this Remedy more fully, for as the Question stands as he has rested it, the whole System of human Affairs is too gloomy for a benevolent mind to rest upon.
               Our Legislature of Pennsylvania is at present more remarkable for good Intentions than extensive information, and the measures they are adopting to supercede the necessity of Law and Lawyers altogether if they can, disturb in no small degree the harmony that did and ought to subsist between them and the Governor. I think they make more haste than good speed, but I foresee that they are bent on passing some acts founded on principles, which the Governor thinks, and the Supreme Court of our State have decided to be unconstitutional. This will lead to an investigation shortly, tho’ perhaps not this Session, how far the Judges of our Courts have a right to decide on the constitutionality of a Law passed by the Legislature. The Judges say the Constitution is a part of the Law of the Land which they are bound by their oaths to recognize: their opponents say, that the Constitution is merely a Beacon set up by the people, to direct the Course of their Representatives in the making of Laws. This may lead to a Convention here, which I should have no objection to, if we could throw more knowledge into our representation than they have evinced for these two Years past.
               There are strong suspicions that our chief magistrate in consequence of these disputes, shews more inclination to federalists and federalism than the Republicans ought to approve, but I confess I do not see the evidence of his defection, tho’ he is certainly much vexed at the present conduct of our Party.
               Believe me Sir, with sincere respect Your friend
               
                  Thomas Cooper
               
            